IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-77,996-01



EX PARTE DANIEL SCHLEGEL, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 2005CR3517-W1 IN THE 399th  JUDICIAL DISTRICT COURT
BEXAR COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of robbery and his sentence was assessed at five years' confinement.  No direct appeal was
taken. 
	After a review of the record, we find that Applicant's claims challenging the legality of his
conviction are without merit and deny relief.  Applicant's remaining claim regarding pre-sentence 
2
jail time credit is dismissed.  Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).


DELIVERED: September 12, 2012
DO NOT PUBLISH